Whitfield and West, J. J.,
dissenting. — “The unlawful killing of a human being, when perpetrated from a premeditated design to effect the death of the person killed, or any human being, - * * * . shall be murder in the first degree, and shall be punishable with death.” Sec. 3205 Gen. Stats. 1906, Florida Compiled Laws, 1914.
Premeditated design, in trials for murder, may be established by circumstantial, evidence as contradistin*144guished from positive or direct evidence. Pugh v. State, 55 Fla. 150, 45 South. Rep. 1023; Hicks v. State, 25 Fla. 535, 6 South. Rep. 441; Yates v. State, 26 Fla. 484, 7 South. Rep. 880; Roberson v. State, 45 Fla. 94, 34 South. Rep. 294; Thomas v. State, 58 Fla. 122, 51 South. Rep. 410.
There is evidence that a homicide had been committed at a “still” not far away, and that the deceased had been directed by the sheriff to guard a bridge where the perpetrator of the homicide might pass. The accused testified that he did the shooting at the still “about half an hour after dark,” and that he was going to Wauchula “to tell them about some trouble, shooting, was going on out to the still — tell them the matters about it;” “I was intending to tell them about the trouble I had already been in” and that he “got down to the bridge between eight and nine o’clock — somewhere like that.” The defendant did not tell any one at Wauchula of the shooting at the' still or of the subsequent shooting at the bridge. He escaped. This and other evidence in the transcript, in our opinion, clearly justified a finding by the jury that the defendant while endeavoring to get away from the scene of his admitted shooting earlier in the evening, and while crossing the bridge, fatally shot the deceased pursuant' to • a predemitated design to kill any one who might intercept him. This would sustain a verdict of murder in the first degree.